[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-12436                ELEVENTH CIRCUIT
                                                              December 2, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                   D. C. Docket No. 07-00009-CR-T-27-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DAVID EMANUL JONES,
a.k.a. David Emanuel Jones,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                             (December 2, 2008)


Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      David Emanul Jones appeals his 780-month sentence imposed for (1)
conspiracy to obstruct commerce by robbery, 18 U.S.C. § 1951; (2) Hobbs Act

robbery, 18 U.S.C. § 1951; (3) using or carrying a firearm during and in relation to

a crime of violence resulting in death, 18 U.S.C. §§ 924(c)(1)(A), 924(j); (4)

conspiracy to distribute cocaine, 21 U.S.C. §§ 846, 841(b)(1)(b); (5) possession

with intent to distribute cocaine and marijuana, 21 U.S.C. §§ 846, 841(b)(1)(C),

841 (b)(1)(D); (6) using or carrying a firearm during and in relation to a drug

trafficking offense resulting in death, 18 U.S.C. §§ 924(c)(1)(A), 924(j); and (7)

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g).

      On appeal, Jones argues that the district court erred by not awarding a two-

level reduction for his minor participation in the offense. He claims that he was

only assisting in the robbery, had no supervisory authority, did not have a gun or

participate in the murder, and was not the mastermind or organizer of the

conspiracy. Finding no clear error, we affirm.

      We review a district court’s determination of a defendant’s role in the

offense for clear error. United States v. Rodriguez De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). We have explained that

      a trial court’s choice between “two permissible views of the evidence”
      is the very essence of the clear error standard of review. So long as
      the basis of the trial court’s decision is supported by the record and
      does not involve a misapplication of a rule of law, we believe that it
      will be rare for an appellate court to conclude that the sentencing
      court’s determination is clearly erroneous.

                                          2
Id. at 945 (internal citation and footnote omitted). “The proponent of the

downward adjustment . . . always bears the burden of proving a mitigating role in

the offense by a preponderance of the evidence.” Id. at 939. A district court may

decrease a defendant’s offense level by two levels if it finds that the defendant was

a “minor participant.” U.S. S ENTENCING G UIDELINES M ANUAL § 3B1.2(b) (2007).

A “minor participant” is a defendant “who is less culpable than most other

participants, but whose role could not be described as minimal.” § 3B1.2 cmt. n.5.

      In determining whether a minor-role adjustment applies, the district court

should consider two principles: “first, the defendant’s role in the relevant conduct

for which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” Rodriguez De

Varon, 175 F.3d at 940. As to the first prong, “[o]nly if the defendant can establish

that [he] played a relatively minor role in the conduct for which [he] has already

been held accountable – not a minor role in any larger criminal conspiracy – should

the district court grant a downward adjustment for minor role in the offense.” Id.

at 944. As to the second prong, a district court should look at other participants

only to the extent that they (1) “are identifiable or discernable from the evidence”

and (2) “were involved in the relevant conduct attributed to the defendant.” Id.

The first prong may, in many cases, be dispositive. Id. at 945.

                                           3
      Jones knew of both the robbery plans and the use of guns to complete the

robbery at Carlton Potts’ residence. He also actively assisted in that robbery. He

has not shown that he played a minor role in the relevant conduct for which he was

held accountable.

      The district court’s decision is also supported under the second prong. Jones

argues that he was only assisting in a robbery and was not the supervisor,

mastermind, or organizer of the conspiracy. But Jones, along with the other

participants, beat the victims after forcing them to lie on the floor, searched the

house, and stole drugs and money. And, according to the victims and his

codefendant Jermaine Julian, he carried a gun into the robbery.

       Even if Jones were less culpable than Julian, who shot and killed Potts

during the robbery, the district court did not clearly err in denying Jones a minor

role reduction. See id. at 944 (stating that “[t]he fact that a defendant’s role may be

less than that of other participants engaged in the relevant conduct may not be

dispositive of role in the offense, since it is possible that none are minor or

minimal participants”). The district court’s findings are supported by the record,

and the court properly applied the two-prong Rodriguez De Varon analysis. The

court’s judgment is therefore

      AFFIRMED.



                                            4